Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 
Response to Arguments
In view of amendment filed January 14, 2022 to the title, the claim(s) interpretation and the claim(s) 1-7 rejected under 35 USC§ 101 are withdrawn. 
Applicant presents the following arguments in the January 14, 2022 Submission:
Monaharan does not discuss, a uniform query language, (Page 9, line 1-29). 
Examiner presents the following responses to Applicant's arguments: 
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's
arguments. Regarding applicant's remarks stating that “a uniform query language” Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL. The request handler then executes the SQL query on the data at issue and forwards the query results back to the systems' clients. The query engine can process queries that store, retrieve, or edit data in the data store 206. Handler is a routine that deals with the event, allowing a programmer to write code that is executed when the event occurs. A 
specified as an entry point, along with parameter bindings for that template. The query compiler package is a set of tools for the inspection of the process of query compilation, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67 and FIG. 1-4). Therefore, the applicant's claim concept is similar to what Monaharan discloses. A query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. The query compiler is configured to use the template parameter bindings and table metadata to compile the first query into a second query in a second programming language, different than the first programming language. The applicant indicates on page 7 of the Remarks that the examiner’s reference teaches a system that translates directly from a first query to a second query by use of a template. The applicant argues that the template in Manoharan cannot be interpreted as a “uniform query language”.  The applicant interprets the uniform query language as a template. The examiner is not interpreting the uniform query language as a template or saying that Manoharan teaches a template to a uniform query language. Manoharan teaches the use of a compiler. A compiler is a software program that translates between two program languages. The examiner reads uniform query language as a compiler. This discloses the current 
Applicant presents the following arguments in the January 14, 2022 amendment:
Manoharan does not discuss, translating the first query language to a uniform query language, (Page 10, line 1-29). 
 Examiner presents the following responses to Applicant's Submission: 
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's
arguments. Regarding applicant's remarks stating that “translating the first query language to a uniform query language.” Manoharan discloses the server 108 can then pass the second query 110 to the data store 112. This second query 110 can be in a different programming language than the first query, and the programming language of the second query is one that the data store 112 is capable of processing. The server 108 can receive the first query 106 and
generate the second query 110 from the first query 110. The query compiler 308 is configured to use the template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second query 310 in a second programming language, different than the first programming language. Computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. A compiler is a computer program that translates computer code written in one programming language into another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the Compiler. It is a tool which produces input for Compiler. A query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. The query 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 16 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Mona ha ran et al. (US 10,452,650 B1, hereinafter Monaharan). 
Regarding independent claim(s) 1, Monaharan discloses a dissimilar query engine configured to translate a query comprising a first query language to a second query language, the dissimilar query engine comprising one or more non-transitory computer-readable storage media having instructions stored thereon that, upon execution by one or more processors, cause the one or more processors to implement (Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Structured Query Language, or SQL, is a special purpose query programming language designed for managed data held in data stores such as relational databases. The memory 520 stores information within the computing system 500. The memory 520 is a 25 computer-readable medium and the storage device 530 is a computer-readable medium/one or more non-transitory (different storage device). That include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. After receiving the first query 106, the server 108 can generate the second query 110 from the first query 106 and send the second query 110 to the data store 112. The data store 116 can generate query results 116 to be passed back to the user interface 100 for presentation to the user 102. A query engine is a piece of software that sits on top of a database or server and executes queries against data in that database or server to provide answers for users or applications. More specifically, a SQL query engine interprets SQL commands and language to access data in relational systems. Many use SQL query engines for CRUD (create, read, update, delete) operations and enforce data policies that relational data models and database management systems require. To retrieve the data, the query processor accepts, parses, and executes database commands for the data warehouse to forward to an application server. The application server processes the database request and sends it to a web server where the client can access the information via database data tables. A query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. In computer science, languages are set of grammatical rules for instructing a computer or computing device to perform specific tasks. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL (dissimilar query engine), (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 17 lines 1-67 and FIG. 1). This reads on the claim concepts of a dissimilar query engine configured to translate a query comprising a first query language to a second query language, the dissimilar query engine comprising one or more non-transitory computer-readable storage media having instructions stored thereon that, upon execution by one or more processors, cause the one or more processors to implement):  
a configuration script handler configured to retrieve at least one pair of query language configuration scripts (Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Structured Query Language, or SQL, is a special-purpose query programming language designed for managed data held in data stores such as relational databases. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL. The request handler then executes the SQL query on the data at issue and forwards the query results back to the systems' clients. The query engine can process queries that store, retrieve, or edit data in the data store 206. Handler is a routine that deals with the event, allowing a programmer to write code that is executed when the event occurs. A script is a program or sequence of instructions that is interpreted or carried out by another program. Structured Query Language, or SQL, is a special-purpose query programming language designed for managed data held in data stores such as relational databases, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67 and FIG. 1-4). This reads on the claim concepts of a configuration script handler configured to retrieve at least one pair of query language configuration scripts); 
a uniform query language compiler configured to translate the first query language to a uniform query language using the at least one pair of query language configuration scripts (Monaharan discloses RVL code is structured as a collection of view templates. In order to generate SQL (uniform query language), the RVL compiler, which is an example of a query compiler, uses one template to be specified as an entry point, along with parameter bindings for that template. Query programming languages are programming languages that can be used to make queries in data stores and information systems. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler package is a set of tools for the inspection of the process of query compilation. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL. This allows the developer of the user interface to document, code, and debug in terms of these templates and parameter, instead of in terms of larger and more unwieldy queries. The systems that include a view gateway configured to receive a first query in a first programming language from  client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67 and FIG. 1-4). This reads on the claim concepts of a uniform query language compiler configured to translate the first query language to a uniform query language using the at least one pair of query language configuration scripts); and 
a uniform query language interpreter configured to translate the uniform query language to the second query language using the at least one pair of query language configuration scripts (Monaharan discloses RVL code is structured as a collection of view templates. In order to generate SQL (uniform query language), the RVL compiler, which is an example of a query compiler, uses one template to be specified as an entry point, along with parameter bindings for that template. Query programming languages are programming languages that can be used to make queries in data stores and information systems. This allows the developer of the user interface to document, code, and debug in terms of these templates and parameter, instead of in terms of larger and more unwieldy queries. The systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. After receiving the first query 106, the server 108 can generate the second query 110 from the first query 106 and send the second query 110 to the data store 112. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. A computer program can be written in any form of programming language, including compiled or interpreted programming languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A query interpreter accepts a query and uses it to generate answers from the database. A query compiler accepts a query and generates a program which, when run, yields the same result, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67, Col. 17 lines 1-67 and FIG. 1-4). This reads on the claim concepts of a uniform query language interpreter configured to translate the uniform query language to the second query language using the at least one pair of query language configuration scripts). 
Regarding dependent claim(s) 3, Monaharan discloses the dissimilar query engine as in claims 1. Monaharan further discloses wherein the at least one pair of query language on Configuration scripts is associated with the first query language and the second query language (Monaharan discloses the client is configured to present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; receive, from the user, input to a particular user interfaces; generate the first parameters based on receiving the input; determine that the particular user interface is associated with the selected template; and send the first query to the view gateway responsive to determining that the particular user interface is associated with the selected template. When a user submits his or her input, the first query 106 can be configured to specify an associated template and parameters that are based on the user input. For example, if a user input specifies a change in numeric value (i.e., two hours to three hours), the first query 106 would specify the same template that was used before, but with new parameters (i.e., two to three). The server 108 can receive the first query 106 and generate the second query 110 from the first query 110. In programming, a template is a generic class or other unit of source code that can be used as the basis for unique units of code (Configuration scripts). Query language, a computer programming language used to retrieve information from a database, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col.  5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67, Col. 17 lines 1-67 and FIG. 1-4). This reads on the claim concepts of wherein the at least one pair of query language on Configuration scripts is associated with the first query language and the second query language).  
Regarding independent claim(s) 16, Monaharan discloses a query system comprising: one or more non-transitory computer-readable storage media having instructions stored thereon; and one or more processors configured to execute the instructions to (Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Structured Query Language, or SQL, is a special-purpose query programming language designed for managed data held in data stores such as relational databases. The memory 520 stores information within the computing system 500. The memory 520 is a 25 computer-readable medium and the storage device 530 is a computer-readable medium/one or more non-transitory (different storage device). That include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. After receiving the first query 106, the server 108 can generate the second query 110 from the first query 106 and send the second query 110 to the data store 112. The data store 116 can generate query results 116 to be passed back to the user interface 100 for presentation to the user 102. A query engine is a piece of software that sits on top of a database or server and executes queries against data in that database or server to provide answers for users or applications. More specifically, a SQL query engine interprets SQL commands and language to access data in relational systems. Many use SQL query engines for CRUD (create, read, update, delete) operations and enforce data policies that relational data models and database management systems require. To retrieve the data, the query processor accepts, parses, and executes database commands for the data warehouse to forward to an application server. The application server processes the database request and sends it to a web server where the client can access the information via database data tables. A query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. In computer science, languages are set of grammatical rules for instructing a computer or computing device to perform specific tasks. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL (dissimilar query engine), (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 17 lines 1-67 and FIG. 1). This reads on the claim concepts of a query system comprising: one or more non-transitory computer-readable storage media having instructions stored thereon; and one or more processors configured to execute the instructions to):         
Monaharan discloses retrieve at least one pair of query language configuration scripts; translate the first query language to a uniform query language using the at least one pair of query language configuration scripts (Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Structured Query Language, or SQL, is a special purpose query programming language designed for managed data held in data stores such as relational databases. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL. The request handler then executes the SQL query on the data at issue and forwards the query results back to the systems' clients. The query engine can process queries that store, retrieve, or edit data in the data store 206. Handler is a routine that deals with the event, allowing a programmer to write code that is executed when the event occurs. A script is a program or sequence of instructions that is interpreted or carried out by another program. Structured Query Language, or SQL, is a special-purpose query programming language designed for managed data held in data stores such as relational databases, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67 and FIG. 1-4). This reads on the claim concepts of retrieve at least one pair of query language configuration scripts). Further Mona ha ran discloses RVL code is structured as a collection of view templates. In order to generate SQL (uniform query language), the RVL compiler, which is an example of a query compiler, uses one template to be specified as an entry point, along with parameter bindings for that template. Query programming languages are programming languages that can be used to make queries in data stores and information systems. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler package is a set of tools for the inspection of the process of query compilation. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL. This allows the developer of the user interface to document, code, and debug in terms of these templates and parameter, instead of in terms of larger and more unwieldy queries. The systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67 and FIG. 1-4). This reads on the claim concepts of translate the first query language to a uniform query language using the at least one pair of query language configuration scripts); and  
translate the uniform query language to the second query language using the at least one pair of query language configuration scripts (Monaharan discloses RVL code is structured as a collection of view templates. In order to generate SQL (uniform query language), the RVL compiler, which is an example of a query compiler, uses one template to be specified as an entry point, along with parameter bindings for that template. Query programming languages are programming languages that can be used to make queries in data stores and information systems. This allows the developer of the user interface to document, code, and debug in terms of these templates and parameter, instead of in terms of larger and more unwieldy queries. The systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. After receiving the first query 106, the server 108 can generate the second query 110 from the first query 106 and send the second query 110 to the data store 112. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. A computer program can be written in any form of programming language, including compiled or interpreted programming languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A query interpreter accepts a query and uses it to generate answers from the database. A query compiler accepts a query and generates a program which, when run, yields the same result, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67, Col. 17 lines 1-67 and FIG. 1-4). This reads on the claim concepts of translate the uniform query language to the second query language using the at least one pair of query language configuration scripts).    
Regarding dependent claim(s) 18, Monaharan discloses the query system engine as in claims 16. Monaharan further discloses wherein the at least one pair of query language configuration scripts are associated with a pair of query languages (Monaharan discloses the client is configured to present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; receive, from the user, input to a particular user interfaces; generate the first parameters based on receiving the input; determine that the particular user interface is associated with the selected template; and send the first query to the view gateway responsive to determining that the particular user interface is associated with the selected template. When a user submits his or her input, the first query 106 can be configured to specify an associated template and parameters that are based on the user input. For example, if a user input specifies a change in numeric value (i.e., two hours to three hours), the first query 106 would specify the same template that was used before, but with new parameters (i.e., two to three). The server 108 can receive the first query 106 and generate the second query 110 from the first query 110. In programming, a template is a generic class or other unit of source code that can be used as the basis for unique units of code (Configuration scripts). Query language, a computer programming language used to retrieve information from a database, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67, Col. 17 lines 1-67 and FIG. 1-4). This reads on the claim concepts of wherein the at least one pair of query language configuration scripts are associated with a pair of query languages). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan), in view of Comi et al. (US 2008/0077560 A1, hereinafter Comi).   
Regarding dependent claim(s) 2, Monaharan discloses the dissimilar query engine as in claim 1. However, Monaharan does not appear to specifically disclose wherein the configuration script handler is configured to receive an initialization request indicating at least one pair of query languages. 
In the same field of endeavor, Cami discloses wherein the configuration script handler is configured to receive an initialization request indicating at least one pair of query languages (Comi discloses in computer programming, a script is a program or sequence of instructions that is interpreted or carried out by another program. software that provides a common application programming interface (API); and/or software development tools that enable user to create programs by selecting services and linking the services with a scripting language. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. The data source specific request handler initializes a source specific query (block 920), such as via java method Create and receiving an initial request from the client to the data source, the initial request being written in a first language. The initial request into a corresponding initial request written in the predetermined communications language. Using the initial request as the first query. Query languages, data query languages or database query languages are computer languages used to make queries in databases and information systems {receiving from the data source an instance of a generic request that is specific to the data source, the instance of the generic request providing information about at least one query element that is supported in a data source specific request), which is indicating at least one pair of query languages, (see Comi: Para. 0052-0067, 0072-0086, 0113- 0142, 0151-0179 and 0186-0195). This reads on the claim concepts of wherein the configuration script handler is configured to receive an initialization request indicating at least one pair of query languages).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the initialization request, as disclosed by Cami, since these systems are directed to Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries. It works on user entered structured and formal programming command-based queries to find and extract data from host databases. Query language is primarily created for creating, accessing and modifying data in and out from a database management system (DBMS). QL requires users to input a structured command that is similar and close to the English language querying construct. For example, the SQL query: SELECT* FROM The customer will retrieve all data from the customer records/table. For starters, you can bring a query engine to your data instead of having to move your data somewhere else. A distributed SQL query engine will allow you to query data from a variety of data sources like Hadoop, AWS S3, NoSQL, MySQL, and more, or data from multiple data sources within a single query. SQL engine is defined as software that recognizes and interprets SQL commands to access a relational database and interrogate data. SQL engine is also commonly referred to as a SQL database engine or a SQL query engine. SQL engines are often proprietary architecture designs that offer unique capabilities for storing and querying data within a relational database system. Each database instance supports various APls, programming languages, partitioning methods, capabilities and more. In order for users to interact with a relational DBMS, their 
Regarding dependent claim(s) 17, Monaharan discloses the query system as in claim 16. However, Monaharan does not appear to specifically disclose wherein the one or more processors are configured to receive an initialization request indicating at least one pair of query languages. 
In the same field of endeavor, Cami discloses wherein the one or more processors are configured to receive an initialization request indicating at least one pair of query languages (Comi discloses in computer programming, a script is a program or sequence of instructions that is interpreted or carried out by another program. software that provides a common application programming interface (API); and/or software development tools that enable user to create programs by selecting services and linking the services with a scripting language. The central processor 12 can be any type of microprocessor, such as a PENTIUM processor, made by Intel of Santa Clara, Calif. A CPU interprets the program's instructions and creates the output that you interface with when you're using a computer. A processor is made up of hardware that works together to deliver information, allowing your computer to complete the tasks that you request when you open an application or make changes to a file. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. The data source specific request handler initializes a source specific query (block 920), such as via java method Create and receiving an initial request from the client to the data source, the initial request being written in a first language. The initial request into a corresponding initial request written in the predetermined communications language. Using the initial request as the first query. Query languages, data query languages or database query languages are computer languages used to make queries in databases and information systems (receiving from the data source an instance of a generic request that is specific to the data source, the instance of the generic request providing information about at least one query element that is supported in a data source specific request), which is indicating at least one pair of query languages, (see Comi: Para. 0045-0050, 0052-0067, 0072-0086, 0113-0142, 0151-0179 and 0186-0195). This reads on the claim concepts of wherein the one or more processors are configured to receive an initialization request indicating at least one pair of query languages). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the initialization request, as disclosed by Cami, since these systems are directed to Query language (QL) refers to any computer programming language that .   
Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan), in view of Nguyen et al. (US 2016/0034529 A1, hereinafter Nguyen). 
Regarding dependent claim(s) 4, Monaharan discloses the dissimilar query engine as in claim 1. However, Monaharan does not appear to specifically disclose wherein the configuration script handling is configured to retrieve the at least one pair of query language configuration scripts from a configuration scripts module comprising: a configuration scripts store module configured to store a plurality of query language configuration scripts; and a compiled configuration scripts module configured to store a plurality of pairs of query language configuration scripts. 
In the same field of endeavor, Nguyen discloses wherein the configuration script handling is configured to retrieve the at least one pair of query language configuration scripts from a configuration scripts module comprising: a configuration scripts store module configured to store a plurality of query language configuration scripts; and a compiled configuration scripts module configured to store a plurality of pairs of query language configuration scripts (Nguyen discloses query optimization is typically utilized in relational database management systems for purposes of determining the most efficient way to execute a given query by considering different approaches. The optimization module 228 translates and optimizes one query at a time in a pipelined fashion, e.g., while the first query is executing, the second query is being translated and optimized. Query optimization can be performed after queries are submitted by users to a database server. One or more optimizations to the generated code can be performed to produce specialized modular code. The SQL-driven distributed operating system 202 can include a metadata store module 220 that can be configured to retain various information including, for example, data sources and data sinks (e.g., database table definitions), other SQL entities defined by users in the course of using the SQL-driven distributed operating system 202 (e.g., views, functions, etc.), scripts (e.g., scripts including SQL statements). These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The code molding specializes this code for a class of queries. For instance, we may use a generic vector addition with a variable number of operands and compile it in a high-level language. During code molding, the code can be customized for the query at hand. A caching mechanism that allows data items to be scheduled to the same distributed computing system across instances of different queries is utilized. The compiler might choose to make these decisions for any part of the code. A compiler is a computer program that translates computer code written in one programming language into another language. The SQL-driven distributed operating system 202 can include a join module 210 that can be configured to efficiently perform SQL joins. The example system 100 can include at least one data store 110, (see Nguyen: Para. 0028-0056, 0071-0076 and FIG. 2). This reads on the claim concepts of wherein the configuration script handling is configured to retrieve the at least one pair of query language configuration scripts from a configuration scripts module comprising: a configuration scripts store module configured to store a plurality of query language configuration scripts; and a compiled configuration scripts module configured to store a plurality of pairs of query language configuration scripts). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the code/scripts module, as disclosed by Nguyen, since these systems are directed to code corresponding to the at least one database query can be generated. One or more optimizations to the generated code can be performed to produce specialized modular code. The query engine parses the query, verifies the semantics of the query against the catalog store, and generates the logical query plan that is then optimized by the query optimizer to generate the optimal physical execution plan, based on CPU, 1/0, and network costs to execute the query. Web server is a computer where the web content is stored. Basically web server is used to host the web sites but there exists other web servers also such as gaming, storage, FTP, email etc. Web server respond to the client request in either of the following two ways: Sending the file to the client associated with the requested URL. Generating response by invoking a script and communicating with database. A website is traditionally understood to simply be a combination of static pages. But today, most websites consist of both static and dynamic pages, which makes almost all modern websites. Your computer, or smartphone, or any other device you're browsing with is called a client. The other half of the web equation is called a server because it serves you the data you request. Their communication is called a client-server model, whose main concern is receiving your request and delivering the response back. For example, the database servers can run on various platforms, as can the clients. Designers of web applications use various tools, which affect how the applications work and how they look. Different companies choose different tools. The puzzle pieces that comprise one company's puzzles end up being different from the puzzles of other companies. The client and server for a web application are on different operating systems. The client, for example, can be on a workstation-based operating system, 
 Regarding dependent claim(s) 5, Monaharan discloses the dissimilar query engine as in claim 3. However, Monaharan does not appear to specifically disclose wherein the configuration script handler is configured to transmit to a configuration scripts module a request to retrieve the pair of query language configuration scripts. 
(Nguyen discloses query optimization is typically utilized in relational database management systems for purposes of determining the most efficient way to execute a given query by considering different approaches. Query optimization can be performed after queries are submitted by users to a database server. One or more optimizations to the generated code can be performed to produce specialized modular code. The SQL-driven distributed operating system 202 can include a metadata store module 220 that can be configured to retain various information including, for example, data sources and data sinks {e.g., database table definitions), other SQL entities defined by users in the course of using the SQL-driven distributed operating system 202 (e.g., views, functions, etc.), scripts (e.g., scripts including SQL statements). These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client{s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The code molding specializes this code for a class of queries. For instance, we may use a generic vector addition with a variable number of operands and compile it in a high level language. During code molding, the code can be customized for the query at hand. The instructions 424 can also reside, completely or at least partially, within the main memory 404 and/or within the processor 402 during execution thereof by the computer system 400. The instructions 424 can further be transmitted or received over a network 440 via the network interface device 420. Web service provided by the United States Postal Service to locate the proper zip code (this can be done via an HTTP request similar to a browser navigating to the usps.com zip code lookup page), receive the zip code, and return that result. These SQL commands can be issued through the interface 204 and the SQLdriven distributed operating system 202 can be configured to provide responses to the SQL commands to the client{s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The SQL-driven distributed operating system 202 can include a join module 210 that can be configured to efficiently perform SQL joins. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. A script is a program or sequence of instructions that is interpreted or carried out by another program. Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries, (see Nguyen: Para. 0028-0056, 0071-0076, 0079-0103 and FIG. 2). This reads on the claim concepts of wherein the configuration script handler is configured to transmit to a configuration scripts module a request to retrieve the pair of query language configuration scripts). 
Regarding dependent claim(s) 19, Monaharan discloses the query system as in claim 16. However, Monaharan does not appear to specifically disclose wherein the one or more processors are configured to transmit a request to retrieve the at least one pair of query language configuration scripts. 
In the same field of endeavor, Nguyen discloses wherein the one or more processors are configured to transmit a request to retrieve the at least one pair of query language configuration scripts (Nguyen discloses query optimization is typically utilized in relational database management systems for purposes of determining the most efficient way to execute a given query by considering different approaches. Query optimization can be performed after queries are submitted by users to a database server. One or more optimizations to the generated code can be performed to produce specialized modular code. The SQL-driven distributed operating system 202 can include a metadata store module 220 that can be configured to retain various information including, for example, data sources and data sinks (e.g., database table definitions), other SQL entities defined by users in the course of using the SQL-driven distributed operating system 202 (e.g., views, functions, etc.), scripts (e.g., scripts including SQL statements). The programs or applications typically comprise one or more instructions set at various times in various memory and storage devices in the machine and that, when read and executed by one or more processors, cause the machine to perform operations to execute elements. These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The code molding specializes this code for a class of queries. For instance, we may use a generic vector addition with a variable number of operands and compile it in a high level language. During code molding, the code can be customized for the query at hand. The instructions 424 can also reside, completely or at least partially, within the main memory 404 and/or within the processor 402 during execution thereof by the computer system 400. The instructions 424 can further be transmitted or received over a network 440 via the network interface device 420. Web service provided by the United States Postal Service to locate the proper zip code (this can be done via an HTTP request similar to a browser navigating to the usps.com zip code lookup page), receive the zip code, and return that result. These SQL commands can be issued through the interface 204 and the SQLdriven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The SQL-driven distributed operating system 202 can include a join module 210 that can be configured to efficiently perform SQL joins. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. A script is a program or sequence of instructions that is interpreted or carried out by another program. Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries, (see Nguyen: Para. 0028- 0056, 0071-0076, 0079-0103, 0106 and FIG. 2). This reads on the claim concepts of wherein the one or more processors are configured to transmit a request to retrieve the at least one pair of query language configuration scripts).    
. 
Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan), in view of Ghazal eh (US 2020/0327130 A1, hereinafter Ghazaeh). 
Regarding dependent claim(s) 6, Monaharan discloses the dissimilar query engine as in claim 1. However, Monaharan does not appear to specifically disclose wherein the uniform query language compiler is configured to communicate with one or more tertiary modules.   
(Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. The Main Driver 1604 can optionally request that the generated code be interpreted and/or compiled by an Interpreter/Compiler 1608. Compilers and interpreters are used to convert a program written in a high-level language into machine code understood by computers, (see Ghazaleh: Para. 0050-0060, 0105-0116, 0170-0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein the uniform query language compiler is configured to communicate with one or more tertiary modules). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the tertiary modules, as disclosed by Ghazaleh, since these system are directed to the computer-generated computer instructions are dependent on one or more of: whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information. Compliers reads the source code, outputs executable code. Translates software written in a higher-level language into instructions that computer can understand. It converts the text that a programmer writes into a format the CPU can understand. The process of compilation is relatively complicated. It spends a lot of time analyzing and processing the program. The executable result is some form of machine specific binary code. The interpreter converts the source code line-by-line during RUN Time. Interpret completely translates a program written in a high-level language into machine level language. Interpreter allows evaluation and modification of the program while it is executing. Relatively less time spent for analyzing and processing the program. Program execution is relatively slow compared to compiler. Both compilers and interpreters are used to convert a program written in a high-level language into machine code understood by computers. Both compilers and interpreters convert source code (text files) into tokens, both may generate a parse tree, and both may generate immediate instructions. The basic difference is that a compiler system, including a (built in or separate) linker, 
Regarding dependent claim(s) 7, Monaharan discloses the dissimilar query engine as in claim 6. However, Monaharan does not appear to specifically disclose wherein one of the one or more the tertiary modules comprises a business logic module. 
In the same field of endeavor, Ghazaleh discloses wherein one of the one or more the tertiary modules comprises a business logic module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. For illustration, the one or more continuous queries 804 may be created to model business processing logic within ESPE 800, to predict events within ESPE 800, to model a physical system within ESPE 800, to predict the physical system state within ESPE 800, etc. The business logic layer contains objects that execute the business functions, (see Ghazaleh: Para. 0050-0065, 0105-0116, 0123, 0170-0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein one of the one or more the tertiary modules comprises a business logic module). 
     Regarding dependent claim(s) 20, Monaharan discloses the query system as in claim 16. However, Monaharan does not appear to specifically disclose wherein the instructions are configured to implement a business logic module. 
In the same field of endeavor, Ghazaleh discloses wherein the instructions are configured to implement a business logic module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. For illustration, the one or more continuous queries 804 may be created to model business processing logic within ESPE 800, to predict events within ESPE 800, to model a physical system within ESPE 800, to predict the physical system state within ESPE 800, etc. The business logic layer contains objects that execute the business functions, (see Ghazaleh: Para. 0050-0065, 0105-0116, 0123, 0170- 0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein the instructions are configured to implement a business logic module).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the tertiary modules, as disclosed by Ghazaleh, since these system are directed to the computer-generated computer instructions are dependent on one or more of: whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information. Compliers reads the source code, outputs executable code. Translates software written in a higher-level language into instructions that computer can understand. It converts the text that a programmer writes into a format the CPU can understand. The process of compilation is relatively complicated. It spends a lot of time analyzing and processing the program. The executable result is some form of machine specific binary code. The interpreter converts the source code line-by-line during RUN Time. Interpret completely translates a program written in a high-level language into machine level language. Interpreter allows evaluation and modification of the program while it is executing. Relatively less time spent for analyzing and processing the program. Program execution is relatively slow compared to compiler. Both compilers and interpreters are used to convert a program written in a high-level .       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 8 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Manoharan et
al. (US 2020/0004744 A1, hereinafter Manoharan). 
Regarding independent claim(s) 8, Manoharan discloses a method of translating a first query
language to a second query language, comprising: inputting a first query to a uniform query language
compiler using the first query language (Manoharan discloses systems that include a view gateway confignred to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to
the client. The systems further include a client confignred to send the first query to the view gateway;
and receive the query result from the view gateway. Structured Query Language, or SQL, is a special purpose query programming language designed for managed data held in data stores such as
relational databases. Programming languages can include, but are not limited to, query languages,
scripting languages, or any other technically appropriate language for issuing commands to a database
or data store. A first query 106 can be sent to a server 108. In another example, an non-user event
may cause a change 104 to the user interface 104. For example, if the user interface 100 is showing
up-to-date data, the user interface 1004 may initiate a refresh every minute as a change 104. RVL
code is structured as a collection of view templates. In order to generate SQL, the RVL compiler, which
is an example of a query compiler, uses one template to be specified as an entry point, along with parameter bindings for that template. The request handler 302 then binds the parameters of the first
query 300 to the selected template to form template parameter bindings 306 and sends the template
parameter bindings 306 to a query compiler 308. The query compiler 308 is configured to use the
template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second
query 310 in a second programming language, different than the first programming language. 0017-
0030, 0044-0058 and FIG. 1-4). This reads on the claim concepts of a method of translating a first
query language to a second query language, comprising: inputting a first query to a uniform query
language compiler using the first query language); 
transmitting a first fetch request from the uniform query language compiler to a configuration
script handler; translating the first query language to a uniform query language to generate a uniform
query (Manoharan discloses systems that include a view gateway confignred to receive a first query in
a first programming language from a client, the first query including first parameters and a template
identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the
second query including second parameters generated based on the first parameters and on the
selected template; send the second query to a data store for processing; receive a query result that is
responsive to the second query; and send the query result to the client. The systems further include a
client confignred to send the first query to the view gateway; and receive the query result from the
view gateway. The input/output device 540 provides input/output operations for the computing
system 500. The request handler 302 then binds the parameters of the first query 300 to the selected
template to form template parameter bindings 306 and sends the template parameter bindings 306 to
a query compiler 308. The query compiler 308 is configured to use the template parameter bindings
306 and table metadata 305 to compile the first query 300 into a second query 310 in a second
programming language, different than the first programming language. Computer programs that are
executable on a programmable system including at least one programmable processor coupled to
receive data and instructions from, and to transmit data and instructions to, a data storage system, at
least one input device, and at least one output device. The first two statements fetch a dynamically
chosen column from the $input_table parameter. Transmission refers to the process of transferring
data between two or more digital devices. Fetch is the retrieval of data by a software program, script,
or hardware device. Programming languages can include, but are not limited to, query languages,
scripting languages, or any other technically appropriate language for issuing commands to a database
or data store. The view gateway comprises a request handler confignred to select the selected
template from the plurality of templates based on the template identifier matching a property of the
selected template; and a query compiler confignred to generate the second query from the first
parameter and the selected template after the request handler selects the selected template. A
compiler is a computer program that translates computer code written in one programming language
into another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the
Compiler. It is a tool which produces input for Compiler. It deals with macro processing,
augmentation, language extension, etc. An interpreter is like Compiler which translates high-level
language into low-level machine language. The main difference between both is that interpreter reads
and transforms code line by line. Compiler reads the entire code at once and creates the machine
code, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim
concepts of transmitting a first fetch request from the uniform query language compiler to a
configuration script handler; translating the first query language to a uniform query language to
generate a uniform query); 
	transmitting the uniform query to a uniform query language interpreter; transmitting a second fetch request from the uniform query language interpreter to the configuration script handler; and translating the uniform query to the second query language to generate a second query (Manoharan
discloses systems that include a view gateway confignred to receive a first query in a first
programming language from a client, the first query including first parameters and a template
identifier; select a template from a plurality of templates based on the template identifier; compile
the first query and the selected template into a second query in a second programming language, the
second query including second parameters generated based on the first parameters and on the
selected template; send the second query to a data store for processing; receive a query result that is
responsive to the second query; and send the query result to the client. The systems further include a
client confignred to send the first query to the view gateway; and receive the query result from the
view gateway. The first two statements fetch a dynamically chosen column from the $input_table
parameter. Fetch is the retrieval of data by a software program, script, or hardware device. A compiler
is a computer program that translates computer code written in one programming language into
another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the
Compiler. It is a tool which produces input for Compiler. It deals with macro processing,
augmentation, language extension, etc. An interpreter is like Compiler which translates high-level
language into low-level machine language. The main difference between both is that interpreter reads
and transforms code line by line. Compiler reads the entire code at once and creates the machine
code. The request handler 302 then binds the parameters of the first query 300 to the selected
template to form template parameter bindings 306 and sends the template parameter bindings 306 to
a query compiler 308. The query compiler 308 is configured to use the template parameter bindings
306 and table metadata 305 to compile the first query 300 into a second query 310 in a second
programming language, different than the first programming language. Computer programs that are
executable on a programmable system including at least one programmable processor coupled to
receive data and instructions from, and to transmit data and instructions to, a data storage system, at
least one input device, and at least one output device. For example, the second query 110 may be in
the SQL programming language, and the data store 112 may include one or more relational databases
or other databases that can process a SQL query to look up and return information. This second query
may be generated in a programming language and in a format that the data store 206 can process.
Transmission refers to the process of transferring data between two or more digital devices, (see
Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of
transmitting the uniform query to a uniform query language interpreter; transmitting a second fetch
request from the uniform query language interpreter to the configuration script handler; and
translating the uniform query to the second query language to generate a second query). 
Regarding dependent claim(s) 11, Manoharan disclose the method as in claim 8. Manoharan
further discloses wherein inputting the first query further comprises inputting the first query by a user (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template
identifier; select a template from a plurality of templates based on the template identifier; compile
the first query and the selected template into a second query in a second programming language, the
second query including second parameters generated based on the first parameters and on the
selected template; send the second query to a data store for processing; receive a query result that is
responsive to the second query; and send the query result to the client. The systems further include a
client confignred to send the first query to the view gateway; and receive the query result from the
view gateway. Structured Query Language, or SQL, is a special-purpose query programming language
designed for managed data held in data stores such as relational databases. Programming languages
can include, but are not limited to, query languages, scripting languages, or any other technically
appropriate language for issuing commands to a database or data store. A first query 106 can be sent
to a server 108. The client is configured to present, to a user, a plurality of user interfaces, each user
interface being associated with a template of the plurality of templates; receive, from the user, input
to a particular user interfaces; generate the first parameters based on receiving the input; determine
that the particular user interface is associated with the selected template; and send the first query to
the view gateway responsive to determining that the particular user interface is associated with the
selected template, {see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the
claim concepts of wherein inputting the first query further comprises inputting the first query by a
user). 
	Regarding dependent claim(s) 12, Manoharan disclose the method as in claim 8. Manoharan
further discloses wherein transmitting the first fetch request further comprises transmitting a first
compiled script from the configuration script handler to the uniform query language compiler (Manoharan discloses systems that include a view gateway configured to receive a first query in a first
programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile
the first query and the selected template into a second query in a second programming language, the
second query including second parameters generated based on the first parameters and on the
selected template; send the second query to a data store for processing; receive a query result that is
responsive to the second query; and send the query result to the client. The systems further include a
client configured to send the first query to the view gateway; and receive the query result from the
view gateway. The input/output device 540 provides input/output operations for the computing
system 500. The request handler 302 then binds the parameters of the first query 300 to the selected
template to form template parameter bindings 306 and sends the template parameter bindings 306 to
a query compiler 308. The query compiler 308 is configured to use the template parameter bindings
306 and table metadata 305 to compile the first query 300 into a second query 310 in a second
programming language, different than the first programming language. Computer programs that are
executable on a programmable system including at least one programmable processor coupled to
receive data and instructions from, and to transmit data and instructions to, a data storage system, at
least one input device, and at least one output device. The first two statements fetch a dynamically
chosen column from the $input_table parameter. Transmission refers to the process of transferring
data between two or more digital devices. Fetch is the retrieval of data by a software program, script,
or hardware device. Programming languages can include, but are not limited to, query languages,
scripting languages, or any other technically appropriate language for issuing commands to a database
or data store. The view gateway comprises a request handler confignred to select the selected
template from the plurality of templates based on the template identifier matching a property of the
selected template; and a query compiler confignred to generate the second query from the first
parameter and the selected template after the request handler selects the selected template. A
compiler is a computer program that translates computer code written in one programming language into another language. It translates the code written in one programming language to some other
language without changing the meaning of the code. The preprocessor is considered as a part of the
Compiler. It is a tool which produces input for Compiler. It deals with macro processing,
augmentation, language extension, etc. An interpreter is like Compiler which translates high-level
language into low-level machine language. The main difference between both is that interpreter reads
and transforms code line by line. Compiler reads the entire code at once and creates the machine
code. The templates can include computer code used to request data for the user interface, as well as
empty fields to be filled in by, for example, a view gateway, when the template is used to generate a
query to request data from a data store, (see Manoharan: Para. 0017-0049, 0096-0114, 0140 and FIG.
1-4). This reads on the claim concepts of wherein transmitting the first fetch request further
comprises transmitting a first compiled script from the configuration script handler to the uniform
query language compiler). 
Regarding dependent claim(s) 13, Manoharan disclose the method as in claim 8. Manoharan
further discloses wherein transmitting the second fetch request further comprises transmitting a second compiled script from the configuration script handler to the uniform query language interpreter (Manoharan discloses systems that include a view gateway configured to receive a first query in a first
programming language from a client, the first query including first parameters and a template
identifier; select a template from a plurality of templates based on the template identifier; compile
the first query and the selected template into a second query in a second programming language, the
second query including second parameters generated based on the first parameters and on the
selected template; send the second query to a data store for processing; receive a query result that is
responsive to the second query; and send the query result to the client. The systems further include a
client configured to send the first query to the view gateway; and receive the query result from the
view gateway. The first two statements fetch a dynamically chosen column from the $input_table parameter. Fetch is the retrieval of data by a software program, script, or hardware device. A compiler
is a computer program that translates computer code written in one programming language into
another language. It translates the code written in one programming language to some other
language without changing the meaning of the code. The preprocessor is considered as a part of the
Compiler. It is a tool which produces input for Compiler. It deals with macro processing,
augmentation, language extension, etc. An interpreter is like Compiler which translates high-level
language into low-level machine language. The main difference between both is that interpreter reads
and transforms code line by line. Compiler reads the entire code at once and creates the machine
code. The request handler 302 then binds the parameters of the first query 300 to the selected
template to form template parameter bindings 306 and sends the template parameter bindings 306 to
a query compiler 308. The query compiler 308 is configured to use the template parameter bindings
306 and table metadata 305 to compile the first query 300 into a second query 310 in a second
programming language, different than the first programming language. Computer programs that are
executable on a programmable system including at least one programmable processor coupled to
receive data and instructions from, and to transmit data and instructions to, a data storage system, at
least one input device, and at least one output device. For example, the second query 110 may be in
the SQL programming language, and the data store 112 may include one or more relational databases
or other databases that can process a SQL query to look up and return information. This second query
may be generated in a programming language and in a format that the data store 206 can process.
Transmission refers to the process of transferring data between two or more digital devices. A
computer program can be written in any form of programming language, including
compiled or interpreted programming languages, and it can be deployed in any form, including as a
standalone program or as a module, component, subroutine, or other unit suitable for use in a
computing environment, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of wherein transmitting the second fetch request further comprises transmitting a second compiled script from the configuration script handler to the uniform query language interpreter). 
Regarding dependent claim(s) 14, Manoharan disclose the method as in claim 8. Manoharan further discloses wherein translating the uniform query to the second query language further comprises translating the second query to a server-side query (Manoharan discloses the second query 110 may be in the SQL programming language, and the data store 112 may include one or more relational databases or other databases that can process a SQL query to look up and return information. This second query may be generated in a programming language and in a format that the data store 206 can process. Transmission refers to the process of transferring data between two or more digital devices. The server 108 can receive the first query 106 and generate the second query 110 from the first query 110. For example, the server 108 can examine the first query 106 to determine which template out of a group of templates is requested. Then the server can apply parameters of the first query 106 to the selected template, which can generate the second query 110. The server 108 can then pass the second query 110 to the data store 112. The RVL compiler performs some transformations to optimize and simplify the query plan before translating it to SQL. Transmission refers to the process of transferring data between two or more digital devices, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of wherein translating the uniform query to the second query language further comprises translating the second query to a server-side query). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US 2020/0004744 A1, hereinafter Manoharan), in view of Ghazaleh (US 2020/0327130 A1, hereinafter Ghazaeh). 
Regarding dependent claim(s) 9, Manoharan disclose the method as in claim 8. However, Manoharan does not appear to specifically disclose further comprising transmitting the uniform query to an external module. 
In the same field of endeavor, Ghazaleh discloses further comprising transmitting the uniform query to an external module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. A control node may connect with an external device with which the control node may communicate (e.g., a grid user, such as a server or computer, may connect to a controller of the grid). A server, computer or other external device may connect to the primary control node. The process may also include receiving updated grid status information based on the reassignment, as described in operation 510, and transmitting a set of instructions based on the updated grid status information to one or more nodes in the communications grid, as described in operation 512. The Main Driver 1604 can optionally request that the generated code be interpreted and/or compiled by an Interpreter/Compiler 1608. The query may be transmitted to the control node, where the query may include a request for executing a project, as described in operation 702. (006, 0085-0088, 0102- 0110, 0178 and FIG. 1-16). This reads on the claim concepts of further comprising transmitting the uniform query to an external module). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Manoharan in order to have incorporated the external module, as disclosed by Ghazaleh, since these system are directed to the computer-generated computer instructions are dependent on one or more of: whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information. Compliers reads the source code, outputs executable code. Translates software written in a higher-level language into instructions that computer can understand. It converts the text that a programmer writes into a format the CPU can understand. The process of compilation is relatively complicated. It spends a 
Regarding dependent claim(s) 10, Manoharan disclose the method as in claim 9. However, Manoharan does not appear to specifically disclose wherein transmitting the uniform query to the external module further comprises processing the uniform query with a business logic module. 
In the same field of endeavor, Ghazaleh discloses wherein transmitting the uniform query to the external module further comprises processing the uniform query with a business logic module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. For illustration, the one or more continuous queries 804 may be created to model business processing logic within ESPE 800, to predict events within ESPE 800, to model a physical system within ESPE 800, to predict the physical system state within ESPE 800, etc. The business logic layer contains objects that execute the business functions. The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device, (see Ghazaleh: Para. 0050-0065, 0085-0088, 0105-0116, 0123, 0170-0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein transmitting the uniform query to the external module further comprises processing the uniform query with a business logic module).      
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US 2020/0004744 A1, hereinafter Manoharan), in view of Perumala et al. (US 2020/0073987 A1, hereinafter Perumala).  
Regarding dependent claim(s) 15, Manoharan disclose the method as in claim 8. However, Manoharan does not appear to specifically disclose further comprising: transmitting an initialization request comprising a pair of query languages; transmitting a fetch request; retrieving a pair of query language configuration scripts; compiling the pair of query language configuration scripts; creating a pair of translation instances associated with the pair of query languages; and storing the pair of translation instances. 
In the same field of endeavor, Perumala discloses further comprising: transmitting an initialization request comprising a pair of query languages; transmitting a fetch request; retrieving a pair of query language configuration scripts (Perumala discloses as service providers grow {in terms of numbers of customers and/or amount of customer data), data retention and management becomes more complex. With that growth comes the significant challenge of how to effectively and efficiently represent the increased volume of data. Communications systems (e.g., including network interface controllers, one or more transmitters/receivers connected to one or more antennas, etc.), and computer readable media. The request parameters 226 may comprise the same or similar properties as the request parameters 212, and the request message 225 may be the same or similar as the request message 211. Structure Query Language (SQL), object query language (OQL), Salesforce® OQL (SOQL), Salesforce® object search language (SOSL), Salesforce® analytics query language (SAQL), and/or other like query languages. The direct query engine 650-1 streams or fetches data (e.g., tenant data 114) from the indicated data source (e.g., tenant space (e.g., tenant space 112). The messages 215a-c includes executable commands 216a-c for retrieving and/or storing data in the corresponding datastores 260A-C (e.g., message 215a includes commands 216a, message 215b includes commands 216b, and message 215c includes commands 216c). The file system may be any suitable system for storing and retrieving information from the application server 100 or other datastores. In this example, each user system 12 may send and receive HTTP messages where a header of each message includes various operating parameters and the body of the such messages may include code or source code documents, e.g., HTML, Extensible Markup Language (XML), Java Script Object Notion (JSON), Apex®, Cascading Stylesheets (CSS), JavaServer Pages (JSP), MessagePack ™, Apache® Thrift, Abstract Syntax Notation One (ASN.1), Google® Protocol Buffers (protobu:f), database objects, or some other like object(s)/document(s). A user system may issue a query (also referred to a "user-issued query") including typical query language statements, commands, etc., which indicate one or more target data objects, (see Perumala: Para. 0019-0035, 0046-0063, 0065-0078, 0081-0113, 0144-0169 and 0193). This reads on the claim concepts of further comprising: transmitting an initialization request comprising a pair of query languages; transmitting a fetch request; retrieving a pair of query language configuration scripts); 
(Perumala discloses as service providers grow (in terms of numbers of customers and/or amount of customer data), data retention and management becomes more complex. With that growth comes the significant challenge of how to effectively and efficiently represent the increased volume of data. Communications systems (e.g., including network interface controllers, one or more transmitters/receivers connected to one or more antennas, etc.), and computer readable media. To perform these functions, the QE 250 includes a parser, a query optimizer, database manager, compiler, execution engine, and/or other like components that are not shown by FIG. 2. The response parameters may be formatted in a computer-readable form that can be compiled and rendered as a visual representation by the output system. For example, the QE 250 may select/ generate a first query plan to obtain data from the first datastore 260A, select/generate a second query plan to obtain data from the second datastore 2608, and select/ generate a third query plan to obtain data from the third datastore 260B. A network interface 20, tenant database 22 for storing tenant data 23, system database 24 for storing system data 25, program code 28 for implementing various functions of the system 16, and process space 28 for executing database system processes and tenant-specific processes, such as running applications as part of an application hosting service. These cases, more time may be spent on creating and initializing resources than performing the query operations. One or more app servers 1001-IO0N (FIG. 1B) may obtain data from various sources (e.g., database 22), create indexes for the data, convert data into a format that can be rendered by various user interfaces, serve data to user systems, (see Perumala: Para. 0020-0045, 0060-0089, 0092-0107, 0140-0167 and FIG.1-7). This reads on the claim concepts compiling the pair of query language configuration scripts; creating a pair of translation instances associated with the pair of query languages; and storing the pair of translation instances). 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2727-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164